Citation Nr: 9903217	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-51 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 100 percent temporary 
disability evaluation based on hospitalization, under the 
provisions of 38 C.F.R. § 4.29, from May 14, 1996, through 
July 31, 1996, with a 10 percent rating thereafter.  It is 
noted that the appellant was awarded an increased evaluation 
for his service-connected PTSD, from 10 to 30 percent 
disabling by a December 1997 rating decision.  Because he 
continues to disagree with the current rating assigned, the 
claim of an increased rating above 30 percent for this 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

A hearing was held on February 27, 1997, before Jack W. 
Blasingame, who is a member of the Board section rendering 
the determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1998) (amending 38 U.S.C.A. § 7102 
(West 1991)).  A transcript of that hearing has been 
associated with the record on appeal.

In July 1997 the appellant's claim was remanded for the RO to 
consider amended laws and regulations governing the 
evaluation of mental disorders and to afford the appellant a 
comprehensive VA psychiatric examination.  The requested 
development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
agency of original jurisdiction.

2.  The appellant has been diagnosed with PTSD.  His PTSD is 
currently manifested by nightmares, chronic sleep impairment, 
frequent intrusive thoughts of Vietnam, somewhat impaired 
memory, somewhat impaired impulse control, and an impaired 
ability to socialize.  Because of the symptoms of his PTSD, 
he is considerably occupationally impaired.


CONCLUSION OF LAW

The criteria for an increased disability evaluation, not in 
excess of 50 percent, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected PTSD.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All relevant facts have been properly developed, and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).


Factual Background

VA outpatient treatment records from January and February 
1996 indicate that the appellant participated in group 
therapy for his PTSD.

From May to July 1996, the appellant was hospitalized to 
participate in a VA inpatient PTSD program.  The appellant 
complained of nightmares and angry outbursts.  His appearance 
was fair.  His speech was relevant and coherent.  His mood 
was one of nervous tension with and occasional depressive 
episode.  His affect was in keeping with his mood.  He denied 
suicidal or homicidal ideations.  He did not hallucinate.  He 
was properly oriented to person, place, and time.  His memory 
was fair for recent and remote events.  His insight and 
judgment were fair.  The examiner diagnosed the appellant 
with PTSD and assigned a GAF  of 30 .

At the February 1997 hearing, the appellant testified that he 
had at least two nightmares per week and that, after waking 
in a cold sweat, he was unable to fall back asleep.  He 
stated also that he had many intrusive thoughts per thoughts 
about Vietnam.

He stated that he had not worked since June 1995 because of 
severe emphysema.  He stated that he had owned a pest control 
company.  He said that before he quit working he had been 
unable to get along with his clients or his employees.  He 
said that he did light housework at home, watched television, 
and went for walks with his bulldog.

He stated that helicopters flying overhead triggered 
intrusive thoughts about Vietnam.  He added that he was 
unable to watch movies about Vietnam.

He said that he was married and that he and his spouse had 
raised ten children.  He said that he had a teen-age son who 
still lived with them.  He stated that he generally got along 
fine with his spouse and his son.  He said that he was able 
to discuss his experiences in Vietnam with his spouse and 
with her brother-in-law.  He said that he and spouse 
occasionally dined at a local café but that he had to sit 
with his back to a wall and, if the restaurant became 
crowded, he would have to leave.

The appellant's spouse testified that the appellant was 
extremely quick-tempered.
Records for the Social Security Administration indicate that 
in April 1997 the appellant was determined to have been 
disabled since June 1995 due to chronic obstructive pulmonary 
disease, PTSD, major depression, and bilateral sensorineural 
hearing loss.

In November 1997 the appellant was examined by two VA 
psychiatrists.  The psychiatrists reviewed the appellant's 
claims folder.  The appellant reported that he was unable to 
work due to emphysema and due to his inability to get along 
with people.  He stated that he became irritable easily and 
had anxiety and depression.

He stated that he lived with his spouse and that he had no 
friends.  He added the he occasionally went to church.  He 
complained of insomnia, frequent nightmares, and irritable 
moods.  He said that he had frequent intrusive thoughts about 
Vietnam.  He said that he slept only three to four hours per 
night and that he had nightmares three to four times per 
week.  He said that, because of insomnia and depression, he 
usually stayed home and sat on his back porch.

The examiners noted that the appellant's mood was anxious and 
irritable.  He was dressed appropriately.  His speech was 
coherent and relevant.  The appellant was anxious due to 
hearing voices of the people who were screaming in the 
Vietnam War.  The appellant was free from paranoid ideas but 
concerned about being judged by others.  He denied any 
suicidal or homicidal plan.  He was oriented to time, place, 
and person.  He is memory was somewhat impaired.  He had been 
preoccupied at times with recurrent thoughts about the 
Vietnam War.  His mood was mildly depressed.  His impulse 
control was somewhat impaired.

The examiners diagnosed PTSD with anxiety and depression.  
They assigned a GAF of 50 , which was related to the 
appellant having few friends.  They observed that the 
appellant was unable to keep a job because of underlying low 
stress tolerance and anxiety.  The appellant also at times 
had poor sleep because of his PTSD symptoms and was unable to 
function well.  They recommended that the appellant could 
function in a very limited way where he did not have to 
functionally deal directly with people, such as a position 
sorting mail with the United States Postal Service.  They 
opined that the appellant's impairment was moderate in 
nature.

VA outpatient treatment records from September 1996 to April 
1998 indicate that the appellant was treated for PTSD 
approximately every three months.  In March 1998 the examiner 
noted that the appellant got one to two hours of sleep per 
night, had nightmares once or twice per week, and had 
frequent flashbacks and mood swings.  In April 1998 the 
examiner noted that the appellant was stable with his present 
medication.


Analysis

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal.  The United States Court of Veterans Appeals 
(hereinafter Court) has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VA's General Counsel provided 
additional guidance with respect to this matter in March 
1997.  The General Counsel held that questions regarding 
whether the amendments to the rating schedule for mental 
disorders were more beneficial to claimants than the 
previously existing provisions would be resolved in 
individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 1997).

Prior to November 1996, the schedular criteria for 30, 50, 70 
and 100 percent ratings for psychoneurotic disorders were as 
follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. 
§ 4.130 (1998).  The regulation reads as follows for the 30, 
50, 70 and 100 percent ratings:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1998).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1998).

After a careful and thorough review of the evidence, the 
Board concludes that, under the 1996 regulations for mental 
disorders, with application of the benefit of the doubt rule, 
the evidence supports that the appellant's service-connected 
PTSD satisfies the criteria for a 50 percent, but no higher, 
disability rating.

The medical evidence shows that the appellant is not suicidal 
or homicidal.  He does not hallucinate.  He has nightmares 
and chronic sleep impairment.  He has frequent intrusive 
thoughts of Vietnam.  He does not socialize.  His memory is 
somewhat impaired.  His impulse control is somewhat impaired.  
At a recent VA examination, his symptoms were described as 
moderate.  He was assigned a GAF score consistent with 
serious symptoms.  The examiners opined that the appellant 
was employable but only under limited circumstances.

Because of the limited employment scenario described by the 
VA examiners, at the November 1997 VA examination, it is 
apparent that the appellant is considerably impaired 
industrially.  This determination is also consistent with the 
appellant's limited social activities and with the 
determinations by the examiners that the appellant's PTSD is 
moderate.  It is also consistent with his GAF score 
indicating that his symptoms were serious.

The record fails to support a rating of greater than 50 
percent under the old rating system for mental disorders.

According to the evidence, the appellant's symptoms are not 
so severe and persistent as to severely impair his 
employability.  The psychiatrists did describe a situation in 
which the appellant would be employable.  Nor do his symptoms 
border on the gross repudiation of reality.  He does not 
hallucinate.  The appellant's speech was relevant and 
coherent.  His judgement and insight are fair.  Although the 
appellant lacks friends and is employable under only limited 
circumstances, his symptoms more nearly approximate the 
criteria for a 50 percent disability rating.

The record fails also to support a rating of greater than 50 
percent under the new rating system for mental disorders.  
The appellant is not suicidal and does not practice 
obsessional rituals.  His speech is relevant and coherent.  
He is able to function independently.  Although his impulse 
control is somewhat impaired, he is not violent.  He has been 
able to maintain his relationships with a few friends and his 
spouse and children.  No evidence in the record suggests that 
the appellant suffers total occupational and social 
impairment.  VA examiners have determined that the 
appellant's level of impairment is moderate.  They outlined 
circumstances under which he would be employable.  Nor is 
there evidence that the appellant has symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  He does not present a persistent 
danger of hurting himself or others, particularly in view of 
recent medical records indicating that the appellant's 
alcohol dependence is in remission.

Therefore, the appellant is entitled to an increased 
schedular evaluation of 50 percent for his service-connected 
PTSD.


ORDER

A 50 percent evaluation for the appellant's service-connected 
PTSD is granted, subject to the criteria that govern the 
payment of monetary awards.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



  Global Assessment of Functioning (DSM-IV(tm))

  Under DSM III-R and the Revised DSM IV, a score of 21 to 30 is assigned for behavior which is 
considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, 
or inability to function in almost all areas.

  Under DSM III-R and the Revised DSM IV, a score of 41 to 50 is consistent with serious symptoms or 
serious impairment in social, occupational or school functioning.




- 12 -


